DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s assertion that Ip et al. fails to teach or suggest “a proximal lip… including an annular channel and a neck, the annular channel defined in the proximal lip and disposed in fluid communication with the lumen through the neck”, Examiner disagrees. As stated in the previous Office action, the space defined between 580 and 560 shown in the annotated combination of Figs. 5B-C is the neck of the Ip et al. reference. The lack of structure in the claim when defining the neck allows for this broad interpretation of the neck being equivalent to an area of the device between the sheet 580 and the sidewall of the device. The annular channel (lumen through 573) of Ip et al. can further be said to be disposed in fluid communication with the lumen of the device (central lumen through sleeve 560) via the neck (space defined between 580 and 560) because any gas within the lumen of the device would need to travel through the space between 580 and the inner sidewall of the device in order to pass through the openings (574) and into the annular channel (lumen through 573). While these gases would have to first pass through the openings (574) after passing through the neck (space between 580 and 560) before reaching the annular channel (lumen through 573) it should be noted that 
With respect to Applicant’s argument that Ip et al. fails to disclose “the neck including geometry configured to induce the evacuation of surgical gases from the lumen to the annular channel of the proximal lip” since Ip et al. states that “the directed openings 574 may comprise openings, channels, or holes with specific shapes… designed to reduce the velocity of the gases” (PP [0077]), Examiner points out that the full quotation is “For example, the directed openings 574 may comprise openings, channels, or holes with specific shapes. The shapes may be designed to reduce the velocity of the gases” (PP [0077], emphasis added). The use of the word “may” in this paragraph of Ip et al. suggests that reduction of the velocity of the gases is an alternate embodiment, not an inherent feature of the device. Additionally, the openings 574 are not relied upon in rejecting this limitation as they are not considered to be part of the neck portion. Instead, PP [0085] was cited in the previous Office action to show that the sheet (580) which forms a wall of the neck portion “may have ridges on the interior surface to form channels for gases to travel down between the sheet 580 and the wound edge”. Furthermore, the claim language only requires that the neck “induce
The drawing objections, specification objection, and claim objections have been corrected via amendment, therefore these objections are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (PGPb US 2019/0110786 A1) in view of Suh et al. (PGPub US 2013/0178710 A1).
With respect to claim 1, Ip et al. discloses a body (535 in Fig. 5A) including a proximal end (upper end of 573, see annotated Fig. 5C below), a distal end (bottom end of ), and a lumen (central hole defined by 535 in Fig. 5A) defined therebetween; a proximal lip (right exterior of 573, see annotated Fig. 5C below) extending radially from the proximal end (upper end of 573, see annotated Fig. 5C below, the right end curves outward from the upper end) and configured to mount atop a rim of an access device (573 mounted on 550 in Fig. 5B); the proximal lip (exterior of 535, see annotated Fig. 5C below) including an annular channel (channel within 573, PP [0078]: “a tube 573 with a hollow cross-section”) and a neck (space between 580 and 560 shown in annotated Figs. 5B-C shown below), the annular channel (channel within 573) defined in the proximal lip (535) and disposed in fluid communication with the lumen (in fluid communication via 574) through the neck (space between 580 and 560 connects to the channel within 573 via 574); the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C below) configured to direct surgical gases (abstract: "A diffuser for use with a wound retractor and configured to deliver gases”) from the lumen through the neck (gases can travel through central lumen of 560 into the space between 580 and 560), the neck (space defined between 580 and 560 shown in annotated combination of Figs. 5B-C below) including geometry configured to induce the movement of surgical gases (PP [0085]: "FIG. 5C illustrates a partial cross-sectional view of the diffuser interface 535 with a sheet 580 bonded to the diffuser interface 535 so that gases directed out of the openings 574 travel down between the wound edge and the sheet 580 and exit into the wound at the base of the sheet 580") from the lumen to the annular channel (lumen through 573) of the proximal lip (535, the lumen and annular channel are in fluid communication therefore it is possible for gases to travel in this way); and at least one finger (570 in Fig. 5C) extending from the proximal lip (570 extends from the right side of 573) and configured to engage an access device (570 surrounds 550 in Fig. 5B) to secure the tissue guard thereon (PP [0082]: “The coupling mechanism 570 couples the diffuser interface 535 with the upper ring 550”).

    PNG
    media_image1.png
    282
    348
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    303
    291
    media_image2.png
    Greyscale

	However, since the device of Ip et al. is configured to introduce fluids into a surgical site rather than evacuate fluids, it fails to disclose wherein the annular channel is configured to direct surgical gases from the lumen to a smoke evacuation system and wherein the neck includes geometry configured to induce the evacuation of surgical gases therethrough.
	In the same field of endeavor of surgical site access devices (abstract), Suh et al. teaches a surgical access device (8b in Fig. 4) that removes fluid from a surgical site through use of a medical suction device (72).
	It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Suh et al. and vacuum fluids out of a surgical site instead of introducing fluids to a surgical site. One of ordinary skill in the art would have been motivated to perform this modification in order to increase visibility at the surgical site (PP [0143]: "In several embodiments, the fluid removal system is positioned in a manner that is highly effective at removing unwanted fluid, which can increase surgical site visibility. Increasing surgical site visibility can improve patient outcomes by enabling more precise surgery and can reduce procedure times, which can lower the probability of SSI").
Regarding claim 2, Ip et al. and Suh et al. render all of the preceding limitations to be obvious, as shown above. Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) is bulbous (no special definition is provided in the spec, and bulbous is a relative term; Merriam-Webster: "resembling a bulb especially in roundness", and since the proximal lip (edge of 535) is relatively rounded and bulb-like compared to other components, it can be considered to be sufficiently bulbous) to encourage engagement with the rim of the access device (573 is engaged with 550; “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, see [MPEP 2112.01]).
With respect to claim 3, Ip et al. and Suh et al. render all of the preceding limitations to be obvious, as shown above. Ip et al. further discloses wherein the finger (570 in Fig. 5B) of the proximal lip (right exterior of 535, see annotated Fig. 5C above) includes a flange (578 in Fig. 5B) configured to engage an underside of the rim of the access device (550) to facilitate engagement therewith (PP [0076]: “A hook 578 is formed at the end of the clip 574 and helps to secure the clip 574 onto the upper ring 550”).
With respect to claim 4, Ip et al. and Suh et al. render all of the preceding limitations to be obvious, as shown above. Ip et al. further discloses wherein the finger (570 in Fig. 5B) is biased in an engaged configuration (PP [0011]: "The clip may be biased in the open position (for example, using a spring) or in the closed position (for example, a peg, bulldog, or reverse spring-loaded clip)", in this case a closed position would be synonymous with an engaged position).
Regarding claim 5, Ip et al. and Suh et al. render all of the preceding limitations to be obvious, as shown above. Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) includes a connection (571 in Fig. 5B) disposed in fluid communication with the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C above) and extending perpendicularly from the proximal lip (the proximal lip is on the right/outside of 573, therefore 571 extends perpendicularly from that face).
With respect to claim 6, Ip et al. and Suh et al. render all of the preceding limitations to be obvious, as shown above. Ip et al. further discloses wherein the connection (571 in Fig. 5B) sits flush with the access device (no special definition for flush is provided in the specification, Merriam Webster: “directly abutting or immediately adjacent: such as (1): set even with an edge, (2): arranged edge to edge so as to fit snugly”, 571 is radially flush with 550 and sits adjacent to 550 and so therefore can be considered to “sit flush”).
Regarding claim 7, Ip et al. and Suh et al. render all of the preceding limitations to be obvious, as shown above. Ip et al. further discloses wherein the geometry of the neck (space defined between 580 and 560 shown in annotated combination of Figs. 5B-C above) induces a Venturi Effect from the lumen (central hole defined by 535 in Fig. 5A) through to the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C above). The Venturi Effect occurs when a reduction in cross-sectional area of a fluid's path causes the fluid pressure to increase, thus creating a vacuum. The projected cross-sectional area of the opening between 580 and 560 is much greater than the cross-sectional area of 574 leading to the annular channel within 573. Therefore the geometry, specifically the difference in cross-sectional area, would induce a Venturi Effect.
Regarding claim 9, Ip et al. and Suh et al. render all of the preceding limitations to be obvious, as shown above. Ip et al. further discloses wherein the geometry of the neck (space defined between 580 and 560 shown in annotated combination of Figs. 5B-C above) is configured to maximize the flow of surgical gases therethrough (PP [0085]: "FIG. 5C illustrates a partial cross-sectional view of the diffuser interface 535 with a sheet 580 bonded to the diffuser interface 535 so that gases directed out of the openings 574 travel down between the wound edge and the sheet 580 and exit", "The sheet 580 may have ridges on the interior surface to form channels for gases to travel down between the sheet 580 and the wound edge"). The difference in cross-sectional areas as described above in Section 11 would also serve to maximize the flow of surgical gases therethrough.
With respect to claim 10, Ip et al. discloses a tissue guard (535 in Fig. 5A) for use with a surgical access device (560), comprising: a body (535) including a proximal end (top part of 573, shown above in annotated Figs. 5B-C), a distal end (bottom part of 573, shown above), and a lumen defined therebetween (channel through 573); and a proximal lip (573) extending radially from the proximal end (see annotated Fig. 5C above) and configured to mount atop a rim of an access device (573 mounts atop 550 in Fig. 5B), the proximal lip (right exterior of 535, see annotated Fig. 5C above) including an annular channel (channel within 573, PP [0078]: “a tube 573 with a hollow cross-section”) and a neck (space between 580 and 560 shown in annotated Figs. 5B-C shown below), the annular channel (channel within 573) defined in the proximal lip (right exterior of 535) and disposed in fluid communication with the lumen (in fluid communication via 574) through the neck (space between 580 and 560 connects to the channel within 573 via 574); the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C below) configured to direct surgical gases (abstract: "A diffuser for use with a wound retractor and configured to deliver gases”) from the lumen through the neck (gases can travel through central lumen of 560 into the space between 580 and 560), the neck (space defined between 580 and 560 shown in annotated combination of Figs. 5B-C below) including geometry configured to induce the movement of surgical gases (PP [0085]: "FIG. 5C illustrates a partial cross-sectional view of the diffuser interface 535 with a sheet 580 bonded to the diffuser interface 535 so that gases directed out of the openings 574 travel down between the wound edge and the sheet 580 and exit into the wound at the base of the sheet 580") from the lumen to the annular channel (lumen through 573) of the proximal lip (right exterior of 535, the lumen and annular channel are in fluid communication therefore it is possible for gases to travel in this way).
	However, since the device of Ip et al. is configured to introduce fluids into a surgical site rather than evacuate fluids, it fails to disclose wherein the annular channel is configured to direct surgical gases from the lumen to a smoke evacuation system and wherein the neck includes geometry configured to induce the evacuation of surgical gases therethrough.
	In the same field of endeavor of surgical site access devices (abstract), Suh et al. teaches a surgical access device (8b in Fig. 4) that removes fluid from a surgical site through use of a medical suction device (72).
	It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Suh et al. and vacuum fluids out of a surgical site instead of introducing fluids to a surgical site. One of ordinary skill in the art would have been motivated to perform this modification in order to increase visibility at the surgical site (PP [0143]: "In several embodiments, the fluid removal system is positioned in a manner that is highly effective at removing unwanted fluid, which can increase surgical site visibility. Increasing surgical site visibility can improve patient outcomes by enabling more precise surgery and can reduce procedure times, which can lower the probability of SSI").
With respect to claim 11, Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) is bulbous (no special definition is provided in the spec, and bulbous is a relative term; Merriam-Webster: "resembling a bulb especially in roundness", and since the proximal lip (edge of 535) is relatively rounded and bulb-like compared to other components, it can be considered to be sufficiently bulbous) to encourage engagement with the rim of the access device (573 is engaged with 550; “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, see [MPEP 2112.01]).
Regarding claim 12, Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) includes a connection (571 in Fig. 5B) disposed in fluid communication with the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C above) and extending perpendicularly from the proximal lip (the proximal lip is on the right/outside of 573, therefore 571 extends perpendicularly from that face).
With respect to claim 13, Ip et al. further discloses wherein the connection (571 in Fig. 5B) sits flush with the access device (no special definition for flush is provided in the specification, Merriam Webster: “directly abutting or immediately adjacent: such as (1): set even with an edge, (2): arranged edge to edge so as to fit snugly”, 571 is radially flush with 550 and sits adjacent to 550 and so therefore can be considered to “sit flush”).
With respect to claim 14, Ip et al. further discloses wherein the geometry of the neck (space defined between 580 and 560 shown in annotated combination of Figs. 5B-C above) induces a Venturi Effect from the lumen (central hole defined by 535 in Fig. 5A) through to the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C above). The Venturi Effect occurs when a reduction in cross-sectional area of a fluid's path causes the fluid pressure to increase, thus creating a vacuum. The projected cross-sectional area of the opening between 580 and 560 is much greater than the cross-sectional area of 574 leading to the annular channel within 573. Therefore the geometry, specifically the difference in cross-sectional area, would induce a Venturi Effect.
Regarding claim 16, Ip et al. further discloses wherein the geometry of the neck (space defined between 580 and 560 shown in annotated combination of Figs. 5B-C above) is configured to maximize the flow of surgical gases therethrough (PP [0085]: "FIG. 5C illustrates a partial cross-sectional view of the diffuser interface 535 with a sheet 580 bonded to the diffuser interface 535 so that gases directed out of the openings 574 travel down between the wound edge and the sheet 580 and exit", "The sheet 580 may have ridges on the interior surface to form channels for gases to travel down between the sheet 580 and the wound edge"). The difference in cross-sectional areas as described above in section 17 would also serve to maximize the flow of surgical gases therethrough.
With respect to claim 17, Ip et al. discloses a tissue guard (535 in Fig. 5A) for use with a surgical access device (560), comprising: a body (535) including a proximal end (top part of 573, shown above in annotated Figs. 5B-C), a distal end (bottom part of 573, shown above), and a lumen defined therebetween (channel through 573); and a proximal lip (573) extending radially from the proximal end (see annotated Fig. 5C above) and configured to mount atop a rim of an access device (573 mounts atop 550 in Fig. 5B), the proximal lip (right exterior of 535, see annotated Fig. 5C above) including an annular channel (channel within 573, PP [0078]: “a tube 573 with a hollow cross-section”) and a neck (space between 580 and 560 shown in annotated Figs. 5B-C shown below), the annular channel (channel within 573) defined in the proximal lip (right exterior of 535) and disposed in fluid communication with the lumen (in fluid communication via 574) through the neck (space between 580 and 560 connects to the channel within 573 via 574); the annular channel (channel within 573, 574, and space between 580 and 560 shown in annotated combination of Figs. 5B-C below) configured to direct surgical gases (abstract: "A diffuser for use with a wound retractor and configured to deliver gases”) from the lumen through the neck (gases can travel through central lumen of 560 into the space between 580 and 560). Ip et al. further discloses that the neck (space between 580 and 560) includes geometry configured to induce a Venturi Effect from the lumen to the annular channel, since the Venturi Effect occurs when a reduction in cross-sectional area of a fluid's path causes the fluid pressure to increase, thus creating a vacuum. The projected cross-sectional area of the opening between 580 and 560 is much greater than the cross-sectional area of 574 leading to the annular channel within 573. Therefore the geometry, specifically the difference in cross-sectional area, would induce a Venturi Effect between the lumen (central lumen through 560) and the annular channel (lumen through 573).
	However, since the device of Ip et al. is configured to introduce fluids into a surgical site rather than evacuate fluids, it fails to disclose wherein the annular channel is configured to direct surgical gases from the lumen to a smoke evacuation system.
	In the same field of endeavor of surgical site access devices (abstract), Suh et al. teaches a surgical access device (8b in Fig. 4) that removes fluid from a surgical site through use of a medical suction device (72).
	It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to have modified the Ip et al. reference to incorporate the teachings of Suh et al. and vacuum fluids out of a surgical site instead of introducing fluids to a surgical site. One of ordinary skill in the art would have been motivated to perform this modification in order to increase visibility at the surgical site (PP [0143]: "In several embodiments, the fluid removal system is positioned in a manner that is highly effective at removing unwanted fluid, which can increase surgical site visibility. Increasing surgical site visibility can improve patient outcomes by enabling more precise surgery and can reduce procedure times, which can lower the probability of SSI").
Regarding claim 18, Ip et al. further discloses at least one finger (570 in Fig. 5C) extending from the proximal lip (570 extends from the right side of 573) and configured to engage an access device (570 surrounds 550 in Fig. 5B) to secure the tissue guard thereon (PP [0082]: “The coupling mechanism 570 couples the diffuser interface 535 with the upper ring 550”), wherein the finger (570 in Fig. 5B) of the proximal lip (right exterior of 535, see annotated Fig. 5C above) includes a flange (578 in Fig. 5B) configured to engage an underside of the rim of the access device (550) to facilitate engagement therewith (PP [0076]: “A hook 578 is formed at the end of the clip 574 and helps to secure the clip 574 onto the upper ring 550”).
Regarding claim 19, Ip et al. further discloses wherein the finger (570 in Fig. 5B) is biased in an engaged configuration (PP [0011]: "The clip may be biased in the open position (for example, using a spring) or in the closed position (for example, a peg, bulldog, or reverse spring-loaded clip)", in this case a closed position would be synonymous with an engaged position).
With respect to claim 20, Ip et al. further discloses wherein the proximal lip (right exterior of 535, see annotated Fig. 5C above) is bulbous (no special definition is provided in the spec, and bulbous is a relative term; Merriam-Webster: "resembling a bulb especially in roundness", and since the proximal lip (edge of 535) is relatively rounded and bulb-like compared to other components, it can be considered to be sufficiently bulbous) to encourage engagement with the rim of the access device (573 is engaged with 550; “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, see [MPEP 2112.01]).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (PGPb US 2019/0110786 A1) in view of Suh et al. (PGPub US 2013/0178710 A1) as applied to claims 1-7 and 9 above, and further in view of Spence et al. (PGPub US 2021/0008325 A1).
With respect to claims 8 and 15 (condensed in this rejection as they contain the same subject matter), Ip et al. and Suh et al. render all of the preceding limitations to be obvious, as shown above. Ip et al. further discloses wherein the geometry of the neck (space defined between 580 and 560 shown in annotated combination of Figs. 5B-C above) may be shaped so as to encourage the travel of gases (PP [0085]: "The sheet 580 may have ridges on the interior surface to form channels for gases to travel down between the sheet 580 and the wound edge").
	However, Ip et al. fails to specifically disclose wherein the geometry of the neck induces a vortex effect from the lumen through to the annular channel. Suh et al. similarly lacks this teaching.
	In the related field of humidification chambers (abstract, related in that both fields deal with the direction of gases), Spence et al. teaches a humidification system (100 in Fig. 1) for delivering gas flow that incorporates varying inlet geometries in order to induce a vortex (PP [0314]: "Thus, while particular types of inlet configurations/arrangements, outlet configurations/arrangements, heater plate, heating elements, protrusions, number, size, shape, for the humidification chambers have been disclosed, it will be appreciated that any suitable combination of these features may be used to provide a vortex humidification chamber", emphasis added).
	It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to have further modified the Ip et al. and Suh et al. combination to incorporate the teachings of Spence et al. and include wherein the geometries/ridges/protrusions as disclosed by Ip et al. are configured to induce a vortex effect. One of ordinary skill in the art would have been motivated to perform this modification in order to ensure that the gas flow attaches to the wall of the device (PP [0037]: “introduces gas flow to the interior of the chamber in a substantially tangential manner such that the flow attaches to the wall and forms a vortex”) and to increase the velocity of the gases (PP [0037]: “In the prior art chamber the velocity of gases is slower as compared to the vortex chamber of the present invention”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771